Title: To James Madison from Frederick Bates, 8 August 1807
From: Bates, Frederick
To: Madison, James



Sir,
Saint Charles Aug 8. 1807.

I had the honor of receiving, this day, by express from St: Louis, your letter of the 2d. Ulto. covering the President’s Proclamation on the subject of the late outrage on the Chesapeake, and other national differences.
On this remote frontier, we partake in the fervors of our Atlantic countrymen; and should the occasion present itself, would, I am persuaded, shew ourselves Americans, as well in conduct as in profession.
It has not yet been in my power to make Reports of the legislative and executive acts.They shall be transmitted before the next session of Congress.
To defray the expences of printing the territorial Laws, I presume I shall be permitted to draw on the Secretary of the Treasury.  With great respect, I have the honor to be Sir, Your most obedt servant

Frederick Bates

